DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                         Continued Examination Under 37 CFR 1.114
1.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-18-21 has been entered.
 
                Response to Arguments 
2.      Applicant’s arguments filed 2-18-2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).

				       Claim objections
3.      Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the pending double patenting rejections.

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-3, 7, 15-16, 18-20, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al., US 2014/0215509 in view of Bilinkski et al., US 2013/0246522, in view of Schneider et al., US 2014/0310353, and in further view of Gonnen et al., US 2014/0136990.
     Regarding claim 1, Angiolillo teaches of a computer-implemented method comprising: 
      providing a plurality of video identifiers of video for presentation to the first user, wherein the first user is one of a plurality of users of a service that participate in a group communication, (See [0054], [0059]-[0061] and [0066] which discloses the first client device using a user interface to share content where the user searches for content to be added and wherein the group comprises of multiple other users and further teaches of alert messages to the friends/recipients when content is requested to be added and wherein households include a plurality of users. Furthermore, the video identifiers are construed to be that of the titles of the programs) 
       wherein the group communication represents an exchange of messages between the plurality of users and is provided via a group communication user interface (See [0029]-[0030], and [0050]-[0068] which discloses user interface, element 404 or element 1606 which discloses user interfaces of shared folder system to send and receive alert messages to the recipient as well as validation messages to the recommending user), and
       receiving, from a first client device of the first user, user input comprising a selection of at least one video identifier of at least one selected video among the plurality of video identifiers provided to the first user (See [0054], [0059]-[0061] and [0066] which discloses of user input selection of a title from the list of content titles), the selection of the video by the first user from the plurality of video indicating a first user interest in adding the selected video to the group communication UI as a message from the first user to other users of the plurality of user participating in the group communication (See [0029]-[0030], and [0050]-[0068] which discloses group user interface, element 404 or element 1606 which discloses user interfaces of shared folder system to send and receive alert messages to the recipient as well as validation messages to the recommending user and discloses selecting the identifier to add the identifier/title/showing interest in adding to the shared folder for recommending and sharing to the other users. Hence, selection of the title shows interest in adding the video to the group communication/shared folder user interface and the alerts displayed to multiple lists of contacts for the recommended content would read on the message); and

         Angiolillo is silent with respect to wherein the exchanged messages are visible to the plurality of users in the group communication UI as an ordered stream of posts         However, in the same field of endeavor, Bilinski teaches of wherein the exchanged messages are visible to the plurality of users in the group communication UI as an ordered stream of posts (See [0037]-[0039], [0046]-[0049], [0064], and [0069] which discloses the content lists and ordered by timestamp).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo to have incorporated the teachings of Bilinski for the mere benefit of being able to track other user activities as well as to be able to perform searches for content when adding/recommending content to others is desired.
         The combination of Angiolillo and Bilinski is silent with respect to determining, based on consumption history of a first user, a plurality of video identifiers of videos having playback associated with the first user.

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo and Bilinski to have incorporated the teachings of Schneider for the mere benefit of providing recommendations of content that a user has already viewer for a more accurate recommendation that is more likely to represent the recommenders tastes and is more likely to be desirable to the group.
        The combination of Angiolillo, Bilinski, and Schneider is silent with respect to wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video.
         However, in the same field of endeavor, Gonnen teaches of wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video (See figs, 7-8, 12, and 16; [0040]).

        Regarding claim 2, the combination teaches the computer-implemented method of claim 1 wherein causing the at least one selected video to be shared with the other users in the group communication comprises: 
      transmitting, to the client devices of the other users, the at least one video identifier of the at least one selected video or at least one distribution identifier of the at least one selected video (See Angiolillo, [0059]-[0061] which discloses transmitting the title/identifier of the content to the shared folders of the other client devices; Bilinski, [0046]-[0049]). 
       Regarding claim 3, the combination teaches the computer-implemented method of claim 2 wherein causing the at least one selected video to be shared with the other users in the group communication comprises: 
       transmitting, to the first client device, the at least one distribution identifier of the at least one selected video (See Angiolillo, [0059]-[0061] which discloses transmitting and adding the content title and identifier to the first client device shared folder which is also shared with the other users; Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Schneider, [0034]-[0037]). 

      receiving user input comprising search parameters for a video (See Angiolillo, [0059]-[0061] which discloses searching and using search criteria to find content recommendations);
      identifying search suggestions and search results responsive to the user input (See Angiolillo, [0059]-[0061]; Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Schneider, [0034]-[0037]); and 
      sending the search suggestions and search results to the first client device (Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Schneider, [0034]-[0037]). 
       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

       Regarding claim 22, Angiolillo teaches of a computer-implemented method comprising:
       presenting, at a device of a first user of a plurality of users of a service that participate in a group communication, a group communication graphical user interface (GUI) of an application providing the group communication between the first user and one or more other users of the plurality of participating users (See [0054], [0059]-[0061] and [0066] which discloses the first client device using a user interface to share content where the user searches for content to be added and wherein the group comprises of multiple other users and further teaches of alert messages to the friends/recipients when content is requested to be added and wherein households include a plurality of users), 
       wherein the group communication represents an exchange of messages between the plurality of users in the group communication GUI (See [0065]-[0066] which discloses alert messages to the recipient as well as validation messages to the recommending user);
        receiving, a plurality of video identifiers of videos having playback associated with the first user (See [0059]-[0060] which discloses displaying the listing identifiers to the user for selection for recommending after the search is performed);

       receiving, a first user selection of at least one of the plurality of video identifiers of at least one selected video among the plurality of video identifiers presented to the first user wherein the first user selection of the at least one of the plurality of video identifiers of the at least one selected video indicates a first user interest in adding the selected video to the group communication US from the first user to other users of the plurality of users participating in the group communication (See [0029]-[0030], and [0050]-[0068]; analysis of claim 1); and
       responsive to selection of at least one of the plurality of video identifiers of at least one selected video, causing the at least one selected video to be added to the group communication from the first user to the other users of the plurality of users participating in the group communication (See [0050]-[0068] which discloses selecting the identifier to add the identifier to the shared folder for recommending and sharing; analysis of claim 1). 
         Angiolillo is silent with respect to the device being a mobile device, wherein the exchanged messages are visible to the plurality of users in the group communication UI as an ordered stream of posts, and receiving from a server, a plurality of video identifiers.

        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo to have incorporated the teachings of Bilinski for the mere benefit of being able to track other user activities as well as to be able to perform searches for content when adding/recommending content to others is desired.
         The combination of Angiolillo and Bilinski is silent with respect to wherein the video identifiers are based on consumption history data of the first user.
       However, in the same field of endeavor, Schneider teaches of wherein the video identifiers are based on consumption history data of the first user (See [0007]-[0008], [0018], [0023], [0027], [0034]-[0037], [0043], and [0057]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo and Bilinski to have incorporated the teachings of Schneider for the mere benefit of providing recommendations of content that a user has already viewer for a more 
        The combination of Angiolillo, Bilinski, and Schneider is silent with respect to wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video.
         However, in the same field of endeavor, Gonnen teaches of wherein the selected video is shared as a message and wherein the message with the video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the video in message visible as a post in the ordered stream of posts is displayed with a playback UI element which when selected starts playback of the video (See figs, 7-8, 12, and 16; [0040]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinksi and Schneider to have incorporated the teachings of Gonnen for the mere benefit of allowing easier access to the video such that can be displayed with the message/alert of the content.

       receiving user input comprising the selection of the at least one video identifier of the at least one selected video (See Angiolillo, [0059]-[0062] which discloses the user selection of the identifier to add to the shared content);
        presenting, in a portion of the group communication GUI on the mobile device of the first user, the at least one video identifier of the at least one selected video or at least one distribution identifier of the at least one selected video (See Angiolillo, [0059]-[0062] which discloses displaying the list of recommended or searched content identifier ; Bilinski [0027]-[0029] mobile device; [0036]-[0037]; [0046]-[0049]); and 
      upon receiving a user request to share the at least one selected video with the one or more other users, transmitting, to the server, an indication of sharing the at least one selected video with the one or more other users (See Angiolillo, [0059]-[0062] Fig.1-2, 9A which discloses selection of the content identifier for sharing and the communication to the server at the service provider where the shared content folder is stored for assess for distribution to the other users; Bilinski, [0027]-[0029] and [0046]-[0049]; Schneider, [0027]), wherein the server is to transmit, to mobile devices of the one or more other users, the at least one video identifier of the at least one selected video or the at least one distribution identifier of the at least one selected video for presentation in the group communication GUI (See Angiolillo, [0059]-[0062] Fig.1-2, 9A which discloses selection of the content identifier for sharing and the communication to the server at the service 
         Regarding claim 26, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. Further, Angiolillio, [0059]-[0062] teaches of displaying the search results of the searched for/canned for content which reads on a second GUI as well as Bilinski, [0046]-[0049].
6.      Claims 4, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al., US 2014/0215509, in view of Bilinkski et al., US 2013/0246522, in view of Schneider et al., US 2014/0310353 in further view of Gonnen et al., US 2014/0136990, and in view of Khambete, US 2010/0299522.
       Regarding claim 4, the combination of Angiolillo, Bilinski, Schneider, and Gonnen teaches the computer-implemented method of claim 1. The combination is silent with respect to further comprising filtering the plurality of video identifiers to remove videos that are not shareable in the group communication. 
        However, in the same field of endeavor, Khambete teaches of comprising filtering the plurality of video identifiers to remove videos that are not shareable in group communication (See [0107]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinski, Schneider, and Gonnen to have incorporated the teachings of Khambete for the mere benefit of displaying only results that are relevant to other users.

      querying a video data store for identifiers of trending or suggested videos (See Angiolillo, [0059]-[0062], and [0070]; Bilinski, [0046]-[0049]; Schneider; [0034]-[0037]); 
      determining a group communication history (See Angiolillo, [0059]-[0066] which discloses communication history such as access and permission levels being granted); and
       filtering the identifiers of trending or suggested videos (See Angiolillo, [0059]-[0062], and [0070]; Schneider, [0034]-[0037])
       The combination is silent with respect to wherein the filtering is to remove videos that are not shareable in the group communication. However, in the same field of endeavor, Khambete teaches of comprising filtering the plurality of video identifiers to remove videos that are not sharable in the group communication (See [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Angiolillo, Bilinski, Schneider, and Gonnen to have incorporated the teachings of Khambete for the mere benefit of displaying only results that are relevant to the other users.
        Regarding claim 24, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
s 5, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo et al., US 2014/0215509, in view of Bilinkski et al., US 2013/0246522, in view of Schneider et al., US 2014/0310353, in further view of Gonnen et al., US 2014/0136990, and in view of Dureau et al., US 2011/0289530.
       Regarding claim 5, the combination of Angiolillo, Bilinski, Schneider, and Gonnen teaches the computer-implemented method of claim 1. The combination further teaches of adding videos to the group communication (See Angiolillo, [0059]-[0062]; Bilinski, [0046]-[0049]). The combination is silent with respect to further comprising filtering the plurality of video identifiers to remove videos that have already been added.
       However, in the same field of endeavor, Dureau teaches of comprising filtering the plurality of video identifiers to remove videos that have already been added (See [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Angiolillo, Bilinski, Schneider, and Gonnen to have incorporated the teachings of Dureau for the mere benefit of preserving bandwidth and space while displaying content listings.
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
       Regarding claim 25, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

   Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov